Citation Nr: 0500418	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of chronic exertional compartment syndrome, 
left lower leg, currently evaluated as 20 percent disabling.

2.  Evaluation of chronic exertional compartment syndrome, 
right lower leg, currently evaluated as 20 percent disabling.

3.  Entitlement to an earlier effective date prior to 
November 01, 2001, for service-connected residuals of 
sprained ankles.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel
INTRODUCTION

The veteran had active service from June 1982 to February 
1988.

This appeal arises from an August 1998 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans' Affairs which discontinued service connection 
for compartmental syndrome, bilateral lower extremities, 
stress related changes, status post compartment release 
fasciotomy, right (rated 20 percent disabling from February 
13, 1988 to February 4, 1998); and granted service connection 
for right and left lower extremity compartment syndrome, 
assigning a disability rating of 20 percent for each 
extremity.  

This appeal also arises from a January 2002 rating decision 
granting service connection for residuals of right and left 
ankle sprains and assigning a disability rating of 10 percent 
for each, effective November 11, 2001.

In a statements received by the RO in August 2002 and May 
2004, the veteran appeared to raise the matter of service 
connection for disabilities of the arms, back, neck, right 
hip, headaches, and muscle pain.  The Board refers this 
matter to the RO for appropriate action.

In September 2004, the veteran testified in a hearing before 
the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran's chronic exertional compartment syndrome is 
manifested by pain and tightness in the lower extremities, 
exacerbated by walking over 50 to 100 yards.  His peripheral 
pulses in the posterior tibial and dorsalis pedis are 
slightly diminished.  However, he does not experience 
claudication and there are no external signs of abnormality.

2.  The veteran's claim of entitlement to service connection 
for residuals of left and right ankle sprains was received on 
January 17, 1995, but the claims were not adjudicated until 
January 2002, when they were granted.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 20 percent for chronic exertional lower extremity 
compartment syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104 Diagnostic Code 7114 
(2004).

2.  The criteria for an earlier effective date of January 17, 
1995, for the grant of service connection for residuals of 
right and left ankle sprains have been met. 38 U.S.C.A. § 
5110(a) (2002); 38 C.F.R. § 3.400 (2004.)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).
  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 1995 decision that the criteria 
for entitlement to an increased rating for bilateral 
compartment syndrome had not been met.  In addition, the 
veteran was notified that the criteria had been met for 
entitlement to service connection for residuals of right and 
left ankle sprains in a January 2002 decision.  These notices 
also informed the appellant of the reasons and bases for the 
RO's decisions.  In November 2001, the veteran had received 
notice of VA's duty to assist him with his claim of 
entitlement to service connection for residuals of ankle 
sprains.  In August 2002, the veteran also received notice 
and a description of what the evidence must show to establish 
entitlement to an increased rating for bilateral compartment 
syndrome of the lower extremities.  In addition, the letters 
informed the veteran of VA's duty to assist him by obtaining 
"medical records, employment records, or records from other 
federal agencies" and that VA would make reasonable efforts 
to help him get other evidence necessary to support his 
claims, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Finally, the veteran received statements of the case which 
further described the standard for adjudicating his claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the RO decisions, the VCAA 
letters, and SOCs sent to the appellant notified him of the 
information and evidence needed to substantiate the claims 
and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ adverse decision in the claim 
for an increased rating was made in March 1995 which is prior 
to enactment of the VCAA on November 9, 2000.  The veteran 
did not appeal this decision, and a subsequent rating was 
made in August 1998.  When the veteran notified the RO of his 
disagreement with this decision, he received a statement of 
the case describing the standard for adjudicating a claim for 
an increased rating.  Subsequent to the enactment of the 
VCAA, the RO sent the above-mentioned August 2002 letter 
which provided notice of VA's duty to develop his claim 
pursuant to the VCAA provisions.  This notice, combined with 
the SOCs sent to the veteran, clearly complies with the 
section 5103 content requirements, to include 38 C.F.R. § 
3.159(b)(1).  Moreover, although the VCAA notice addressed an 
increased rating claim while the veteran was actually 
appealing the chosen diagnostic nomenclature of his 
disability, the content of the VCAA letter was sufficient to 
inform the veteran of VA's duty to assist him.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication.  This is so because of impossibility (the 
section 5103 provisions did not become law until after the 
initial AOJ decision).  As such, VA took a reasonable 
approach of providing a section 5103 notice in a commonsense 
manner consistent with the procedural posture of the case; a 
rule of construction adopted by the United States Supreme 
Court in similar cases where procedural rules are applied 
retroactively.  See Landgraf v. USI Film Products, 511 U.S. 
244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-29 
(1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would, per se, constitute 
harmful error by nullifying the purpose of the notice in 
forcing a claimant to overcome an adverse decision and by 
substantially impairing the orderly sequence of claims 
development and adjudication.  However, the Court recognized 
that, in situations such as this case where the initial AOJ 
determination was rendered prior to the enactment of the 
VCAA, there was no specific requirement that the case be 
returned to the AOJ as though the original decision was 
nullified.  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because he received his VCAA notice 
after an initial AOJ adjudication.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence to 
support their claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  On the facts of this case, the Board finds that 
no prejudicial error results in the veteran's receipt of his 
section 5103 notice following the RO's initial determination 
in this case, particularly when considering the procedural 
posture of the case.  

As for the claim for service connection for residuals of 
right and left ankle sprains, the veteran received adequate 
notice of VA's duties prior to the initial adverse decision 
on his claim.  This notice also complied with content 
requirements under section 5103.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  In addition, the RO obtained the veteran's 
treatment records from VA medical facilities.  The veteran 
was also afforded VA examinations for the disabilities at 
issue.  Therefore, a remand for a VA medical opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed.Cir. 2003).  The Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Factual Background

The veteran's service records show multiple complaints of leg 
and ankle pain after he was involved in a moped accident.  By 
May 1986, the veteran was unable to march 100 yards and he 
received a provisional diagnosis of chronic compartment 
syndrome.  In November 1986, he experiences severe lower leg 
pain in his leg walking more than 50 meters.  The veteran 
physical examination included intercompartmental pressure 
measurement consistent with a diagnosis of chronic 
extertional anterior compartment syndrome.  He underwent an 
anterior compartment fasciotomy of the right lower leg.  
Subsequently, the veteran was given a permanent limited duty 
profile and a medical discharge with severance pay.  In 
addition, medical records in July and November 1982 
demonstrated that the veteran complained of and was treated 
for right and left ankle pain.

In December 1988, the veteran underwent a VA examination.  He 
reported having compartment syndrome, with symptoms such as 
cramping and pain, since 1985.  The VA examiner diagnosed the 
veteran with compartment syndrome, both legs.  
In May 1997, the veteran underwent an examination at the 
Wellness Restoration Clinic.  The examiner noted cramps with 
multiple nodularity when the veteran's muscles spasmed.  He 
reported that the veteran's symptoms began after his moped 
accident in the military.  As a result, the examiner 
diagnosed the veteran with "electrically silent cramping 
disorder, post trauma."  The examiner noted that this 
diagnosis did not fit into any know diagnostic entity, so he 
felt that the veteran may have a hereditary cramping 
disorder.  The examiner suggested that the veteran undergo a 
muscle biopsy to obtain a clearer diagnosis of the problem.

In March 1995, the veteran underwent another VA examination, 
complaining of pain in his lower legs.  The veteran reported 
that he sometimes could walk one quarter of a mile, but on 
other days he could only walk 100 yards before his legs 
became painful.  He also complained of pain in both ankles, 
with swelling in the left ankle.  The diagnosis was bilateral 
lower extremity compartment syndrome with stress related 
changes- status post fasciotomy right lower extremity; and a 
history of bilateral ankle injuries with the left ankle 
remaining symptomatic.  In March 1998, the veteran underwent 
another examination with the same examiner.  The examiner 
reported that the veteran's symptoms were the same or worse 
than at the time of the previous examination.  He reviewed 
the veteran's claims file, noting that a November 1996 
vascular examination revealed no evidence of claudication.  
Although the examiner continued to believe the veteran had 
exertional compartment syndrome, he noted that the veteran's 
condition was complex and he may require an exercise stress 
test with monitoring of compartmental pressures to obtain 
additional clarification.

The veteran also underwent a VA vascular examination at the 
time.  The examiner reported that the veteran's legs looked 
normal.  Also, there was no evidence of neurological 
abnormalities and peripheral vessels were normal as well.  
The examiner concluded that the veteran's symptoms of pain 
and tightness were similar to claudication, but there was no 
evidence of circulation deficiencies found in the claims 
file.  This examiner ordered an additional vascular Doppler 
test which showed no artertiosclerotic peripheral vascular 
disease.

In August 1998, the veteran underwent another VA Doppler 
test.  The veteran could walk 132 yards at 1.5 miles per hour 
on a treadmill at 10 percent elevation before the test was 
stopped due to bilateral calf pain.  Both ankle brachial 
indices were .82 after the exercise, a reading considered 
analogous to arteriosclerosis obliterans.

In November 2001, the veteran again underwent a VA 
examination, telling the examiner that his symptoms remained 
the same or worse.  Both legs appeared normal, but peripheral 
pulses in the posterior tibial and dorsalis pedis were 
slightly diminished.  The examiner concluded that the veteran 
has undiagnosed medical conditions which should be evaluated 
by specialist such as a vascular surgeon or a neurologist.  
In December 2001, the veteran underwent an examination of his 
ankles.  The examiner noted that he had examined the veteran 
in March 1995.  The veteran complained of pain in his ankles, 
but X-rays revealed normal results.  The examiner also 
reviewed a report of his March 1998 examination, noting that 
the stress test he suggested was never obtained.  The 
examiner concluded that there was a history of multiple ankle 
sprains in the veteran's service medical records.  He felt 
that the veteran has chronic lateral instability of the 
ankles, worse on the left than the right.  He also noted that 
the veteran reported his ankles became more prone to turn 
when his legs swelled and tightened with cramping.  In 
January 2002, the examiner added the results of an X-ray to 
his report, noting that the veteran had signs of early 
arthritis in his right ankle.

III.  Analysis

A.  Evaluation of Chronic Exertional Compartment Syndrome

As an initial matter, the Board notes that the veteran has 
never actually claimed a higher rating for his disability.  
On February 5, 1998, the RO received a letter from the 
veteran, forwarded by his Senator.  The veteran's letter was 
a complaint to the Senator that he had been misdiagnosed in 
the military and was unable to obtain treatment for his 
service-connected disability.  The veteran felt that his 
incorrect diagnoses and service-connection for a disability 
he does not actually have prevented him from obtaining 
affective treatment.  The RO treated the veteran's letter as 
a claim for an increased rating.  Moreover, in his September 
2004, the veteran testified that he was "happy" with his 
current disability rating.  He is dissatisfied with the 
diagnostic nomenclature of compartment syndrome and the use 
of the analogous rating assigned to his condition.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  While there are very many 
diagnostic codes, they do not cover all disabilities.  Under 
38 C.F.R. § 4.20, when an unlisted condition is encountered, 
it will be permissible to rate the condition under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous, when possible.  

The medical evidence does indicate that the veteran may not 
have compartment syndrome.  However, the clearest alternative 
diagnosis in the claims file is one of "electrically silent 
cramping disorder, post trauma."  Simply stated, VA does not 
have a Diagnostic Code for the veteran's disability at this 
time, so an analogous rating would have to be used for 
compensation purposes only.  The Board's decision is for the 
purpose of service connection benefits and compensation, and 
not for determining the correct course of medical treatment.  
Therefore, even when the name assigned to the veteran's 
disability is incorrect, the Board must ensure that the 
disability rating represents the average impairment in 
earning capacity in civil occupations resulting from the 
disability.  38 C.F.R. § 3.321.

Where entitlement to service connection has been established 
and an increase in disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in this case, the 
appeal stems from a decision granting service connection for 
the condition in issue.  Accordingly, the Board must review 
the entire record with a view toward ascertaining the correct 
rating to be applied depending on the level of severity at 
the given time, a practice called staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2004).

As note above, a "compartment syndrome" is not a listed 
condition under the Diagnostic Codes.  Consequently, as note 
above, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20.

The veteran's chronic exertional compartment syndrome was 
first rated under the analogous Diagnostic Code (DC) 7116 
(effective prior to January 12, 1998) for intermittent 
claudication.   Under DC 7116, a disability rating of 20 
percent is warranted for minimal circulatory impairment, with 
parethesias, temperature changes, or occasional claudication.  
38 C.F.R. § 4.104 Diagnostic Code 7116 (1997).  A 40 percent 
disability rating is warranted for well-established cases, 
with intermittent claudication or recurrent episodes of 
superior phlebitis.  For the period from February 13, 1988 
through February 4, 1998, the veteran did not have a well-
established case of claudication or recurrent episodes of 
superior phlebitis.  Thus, he was not entitled to a rating in 
excess of 20 percent under this diagnostic code.

Subsequently, there was an amendment to the rating schedule 
for the Cardiovascular System that became effective on 
January 12, 1998.  See 62 Fed. Reg. 65,207 (December 11, 
1997).  Where amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date. See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, the Board 
must evaluate the veteran's claim for an increased rating 
from the effective date of the new criteria under both the 
old criteria in the VA Schedule for Rating Disabilities 
(Rating Schedule) and the current regulations.

Although there is no evidence of the disease, due to his 
ankle brachial index, the veteran's disability could be rated 
by analogy to arteriosclerosis obliterans under Diagnostic 
Code 7114, which provides a 20 percent rating where there is 
claudication on walking more than 100 yards, and diminished 
peripheral pulses or ankle/brachial index of 0.9 or less.   
The code also provides a 40 percent rating where there is 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and; trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less.  Note (1): The ankle/brachial index is the ratio 
of the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure. The normal index is 1.0 or greater. 
Note (2): This evaluation is for involvement of a single 
extremity. If more than one extremity is affected, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factor (§ 4.26).  

The RO accepted the forwarded letter to the veteran's Senator 
as a claim for an increased rating on February 5, 1998.  
Thus, the veteran's disability rating under DC 7116 was 
discontinued, effective February 4, 1998.  Instead, the 
veteran was assigned a 20 percent disability rating for each 
leg.  Combined, and with the added bilateral factor, the 
veteran has been given a 40 percent disability rating for 
right and left lower extremity compartment syndrome, 
effective from February 5, 1998 (the date of the claim.)   
From February 5, 1998, the veteran was not shown to have 
claudication on walking less than 100 yards, there were no 
trophic changes to his legs, and his ankle brachial index was 
not .7 or less.  Consequently, the veteran has not been 
entitled to a rating in excess of 20 percent for each lower 
extremity under this Diagnostic Code.

The Board must also consider the possibility of a higher 
rating under another Diagnostic Code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Although the veteran was 
diagnosed with compartment syndrome, it is now unclear 
whether he actually has this condition.  Furthermore, while 
his condition is not arteriosclerosis obliterans or 
intermittent claudication, there is no evidence that the 

The veteran's condition does not clearly fit under any other 
Diagnostic Code.  The veteran's disability picture does not 
more clearly approximate the criteria for another rating.  38 
C.F.R. § 4.7 (2004).  It has been rated analogous to 
arteriosclerosis obliterans because application of any other 
Diagnostic Code would be arbitrary.  The Board finds no 
possibility of a higher rating under a different Code.  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against the claim, and the veteran's 
disability warrants no higher than a 20 percent rating for 
the period from February 13, 1988 to February 4, 1998.  
Furthermore, the veteran's disability warrants no higher than 
20 percent rating for each leg, to be combined to 40 percent, 
from February 5, 1998.  

The Board reiterates that the veteran has testified that he 
is satisfied with the current rating of his disability.   As 
the preponderance of the evidence is against his increased 
rating claim, and the veteran has not even asserted an 
increased rating claim, the benefit of the doubt rule 
enunciated in 38 C.F.R. § 5107 (b) is not applicable.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
Accordingly, the claim must be denied.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (Aug. 16, 1996).  While the veteran's 
disability does appear unusual, there is nothing to suggest 
that it has caused any interference with employment above and 
beyond that contemplated by the current rating, which, it is 
emphasized, contemplates significant industrial impairment.

B.  Evaluation of Residuals of Left and Right Ankle Sprains

On January 17, 1995, the veteran filed a claim for service 
connection for a left and right ankle injury.  He stated that 
both of his ankles were injured and treated in service.  
Rather than adjudicate his claim, the RO adjudicated a claim 
for an increased rating for the compartment syndrome (a 
separate disability).  On April 6, 1995, the veteran, 
providing clear clarification of the situation, stating 
clearly that his claim was for service connection for right 
and left ankle disabilities, not an increased rating claim.  
Again, the RO did not adjudicate the claim.  On November 1, 
2001, the veteran filed a request to reopen his claim for 
service connection for his ankle disabilities secondary to 
his service connected compartment syndrome.  The claim was 
granted, with a disability rating of 10 percent assigned for 
each ankle effective November 1, 2001.  

In November 2002, the veteran filed a notice of disagreement, 
stating that the effective date of his service-connected 
benefits should be at least 1995 or 1997 when he first 
presented evidence of an ankle disability.  

The method for determining the effective date of award of 
service connection is set forth in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400. Generally, the applicable law indicates 
that, except as otherwise provided, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002).  The veteran filed his claim for service 
connection on January 17, 1995 and then again on April 6, 
1995, clearly indicating what he wanted from the VA.

As these claims were filed greater than one-year following 
his separation from service, the date of entitlement to an 
award of service connection is the date of receipt of claim, 
or date entitlement arose, whichever is later. 38 C.F.R.  
§ 3.400(b)(2)(i) (2004).

At the time of the veteran's claim for service connection for 
the left ankle disability, there was no evidence of 
complaints or treatment since separation from service.  
However, in his March 1995 VA examination, within months of 
this claim, the examiner noted that the veteran complained of 
pain in both ankles and his left ankle remained symptomatic.  
Furthermore, in a December 2001 VA examination, the same VA 
examiner was asked to determined whether the veteran's ankle 
disability was related to his service-connected compartment 
syndrome.  The examiner reviewed his previous examination 
report and determined that at the time of the March 1995 
examination, the veteran had a chronic instability of the 
ankles, worse on the left, related to his compartment 
syndrome.  

Not only did the veteran file a clear claim for a bilateral 
ankle disorder on January 17, 1995, he also provides 
additional clarity to this claim in April 1995.  Based on the 
foregoing, the Board finds an effective date of January 17, 
1995, for the 10 percent evaluation for the residuals of a 
left and right ankle sprains is granted based on the 
veteran's claim on that date.  Both the January 1995 and 
April 1995 communications clearly indicates the veteran's 
wishes to file such a claim.


ORDER

An evaluation is excess of 20 percent for chronic exertional 
compartment syndrome, left lower leg is denied.

An evaluation is excess of 20 percent for chronic exertional 
compartment syndrome, right lower leg is denied.

An effective date of January 17, 1995, for the 10 percent 
evaluation for the residuals of a left ankle sprain is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  

An effective date of January 17, 1995, for the 10 percent 
evaluation for the residuals of a right ankle sprain is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


